ACCEPTED
                                                                                                    01-12-01023-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                             10/20/2015 11:35:23 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                     CROOK & JORDAN
DAVID CROOK                           ATTORNEYS AT LAW                     TELEPHONE (806) 744-2082/5865
KAREN JORDAN                             PO BOX 94590                           FACSIMILE (806) 744-2083
                                       LUBBOCK, TX 79493                     FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                     10/20/2015 11:35:23 AM
October 20th, 2015                                                    CHRISTOPHER A. PRINE
                                                                              Clerk
Court of Appeals
1st Supreme Judicial District
301 Fannin
Houston TX 77002-2066
ATTN: CLERK OF COURT
VIA E-FILING

RE: State v. Michael Shayne Hansley, Appellate case numbers No. 01-12-01023-CR, No.
01-12-01024-CR, and No. 01-12-01025-CR; [The foregoing were trial court case
numbers No. 11CR1177, No. 11CR1178, and No. 11CR1179]

Dear Sir or Madam:

The undersigned attorney [SBN 05109530] has been retained to represent Michael
Shayne Hansley for the purpose of doing a post-conviction 11.07 writ. This is to request
that you send me, on disk, the Clerk’s Record as to the foregoing cases. Please send the
disk with the record in PDF format by U.S. mail to the address below:

David Crook
Crook & Jordan
PO Box 94590
Lubbock, TX 79493

Thank you for your kind attention to this matter.

Very truly yours,

/s/ David Crook
David Crook
DC/ls
dcrook@nts-online.net